DETAILED ACTION
Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance:  Upon close review of the file wrapper contents (i.e. the claims, the prior arts of record and applicant’s remarks) and after an updated search it appears that the allowance of claims 1, 3, 4, 6-13, 15-18, 20 and 21 is appropriate. The close prior art cited in the previous Office Action after having all the claimed limitations failed to teach that the real-time difference is determined according to a first capacitance value and a second capacitance value; the first capacitance value is a difference between a real-time capacitance value of the metal structural component to the ground and an inherent capacitance value of the metal structural component to the ground; the second capacitance value is a capacitance value between the metal structural component and the capacitive sensor as recited in independent claim 1. Regarding claim 18, it recited a wearing detection method that is applied to a wearable device similar to claim 1. Regarding claim 21, it recited the similar wearable device as claim 1, wherein the metal structural component is sheet-shaped, and an area of a surface of the metal structural component that is adhered to the capacitive sensor is larger than an area of a surface of the capacitive sensor that is adhered to the metal structural component.  Therefore, the prior art does not meet the requirements of the claimed invention as recited in the broadest claims respectively since there is no suggestion to render obviousness in combination or individually to teach the limitations as claimed. For the above reason, independent claims 1, 18 and 21 are allowed. 
Claims 3, 4, 6-13 and 15-17 are allowed for their dependency from independent claim 1.
Claim 20 is allowed for their dependency from independent claim 18.
Conclusion
2.	Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 7AM-5PM EST T-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Primary Examiner, Art Unit 2653